EXHIBIT 10.1


EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT to the Credit Agreement referred to below, dated as of
April 27, 2020 (this “First Amendment”), by and among International Seaways,
Inc., a Marshall Islands corporation (“Holdings”), International Seaways
Operating Corporation, a Marshall Islands corporation (the “Borrower”), the
other Guarantors (as defined in the Credit Agreement referred to below) party
hereto, the Lenders (as defined in the Credit Agreement referred to below) party
hereto constituting Required Lenders, and Nordea Bank Abp, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.  Capitalized terms used herein but not otherwise defined in this First
Amendment have the same meanings as specified in the Credit Agreement referenced
below, as amended by this First Amendment.
RECITALS
WHEREAS, the Borrower, Holdings, the other Guarantors from time to time party
thereto, the several Lenders from time to time party thereto, the Administrative
Agent and the other parties thereto have entered into that certain Credit
Agreement, dated as of January 23, 2020 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”); and
WHEREAS, the Borrower, Holdings, the other Guarantors, the Lenders party hereto
constituting Required Lenders and the Administrative Agent have agreed to amend
the Credit Agreement as hereinafter set forth;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 3, the Required Lenders agree that the Credit
Agreement is hereby amended as follows:
(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Adjusted LIBOR Rate” appearing in such Section as
follows:
““Adjusted LIBOR Rate” shall mean, with respect to any Borrowing for any
Interest Period, an interest rate per annum (rounded upward, if necessary, to
the next 1/100th of 1.00%) determined by the Administrative Agent to be equal to
the LIBOR Rate for such Borrowing in effect for such Interest Period divided by
the remainder of (i) 1 minus (ii) the Statutory Reserves (if any) for such
Borrowing for such Interest Period.”.


(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (a) of the definition of “Permitted Charter” appearing in such
Section as follows:
“(a) which is a time charter, voyage charter, consecutive voyage charter or
contract of affreightment entered into on bona fide arm’s length terms; provided
that any such charter with an initial term in excess of thirty-six (36) months,
after giving effect to any extensions solely at the discretion of the charterer
(collectively, the “Initial Charter Term”) (but without including or giving
effect to any specific or actual redelivery period extending past the Initial
Charter Term) shall only be a Permitted Charter if the Required Lenders have
consented thereto (such consent not to be unreasonably withheld); and”.


(c) Section 11.06 of the Credit Agreement is hereby amended by (i) inserting the
text “(a)” immediately prior to the text in such Section and (ii) inserting the
following text as new clause (b) immediately after such new paragraph (a):


“(b) Electronic Execution of Loan Documents.  The words “execution,” “signed,”
“signature,” and words of like import in this Agreement and the other Loan 
Documents including any Assignment and Assumption shall be deemed to include
electronic signatures or electronic records, each of which shall be of the same
legal effect,  validity  or enforceability as a manually executed signature or
the use of paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based  on the
Uniform Electronic Transactions Act.”.


SECTION 2. Representations and Warranties.  In order to induce the Lenders party
hereto to enter into this First Amendment and to amend the Credit Agreement in
the manner provided herein, each Loan Party hereby represents and warrants that:
(a) the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of the First Amendment Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of
such earlier date);
(b) both before and immediately upon giving effect to this First Amendment, no
Default or Event of Default shall have occurred and be continuing; and
(c) this First Amendment has been duly authorized, executed and delivered by
each Loan Party party hereto and each of this First Amendment and the Credit
Agreement, as amended hereby, constitutes a legal, valid and binding obligation,
enforceable against each Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3. Conditions of Effectiveness.  The effectiveness of this First
Amendment (and the amendments contained in Section 1 hereof) is subject to the
satisfaction of the following conditions (the date of satisfaction of such
conditions being referred to herein as the “First Amendment Effective Date”):
(a) this First Amendment shall have been duly executed by the Borrower,
Holdings, each other Guarantor, the Lenders constituting the Required Lenders
and the Administrative Agent (which may include a copy transmitted by facsimile
or PDF or other electronic method), and delivered to the Administrative Agent
(or its counsel);
(b) the Borrower shall have paid all costs, fees, expenses and other amounts due
and payable pursuant to the Loan Documents and any other fee due and payable to
the Administrative Agent or any affiliate thereof as may have been separately
agreed to by the Borrower and the Administrative Agent or such affiliate in
connection with this First Amendment, including the reasonable fees and expenses
of White & Case LLP; and
(c) (i) all representations and warranties set forth in Section 2 of this First
Amendment shall be true and correct in all material respects (or true and
correct in all respects in the case of representations and warranties qualified
by materiality or Material Adverse Effect) on and as of the First Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of such earlier date), and (ii) no Default shall have
occurred and be continuing or would occur immediately upon giving effect to this
First Amendment.
SECTION 4. Effects on Loan Documents. 
(a) Except as specifically amended herein or contemplated hereby, all Loan
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed.
(b) The execution, delivery and effectiveness of this First Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Lenders or any Agent under the Loan Documents.
(c) (i) Each Loan Party acknowledges and agrees that, on and after the First
Amendment Effective Date, this First Amendment shall constitute a Loan Document
for all purposes of the Credit Agreement (as amended by this First Amendment)
and (ii) each Loan Party hereby (A) agrees that all Obligations shall be
guaranteed pursuant to the Guarantees in accordance with the terms and
provisions thereof and shall be secured pursuant to the Security Documents in
accordance with the terms and provisions thereof, and that, notwithstanding the
effectiveness of this First Amendment, on and after the First Amendment
Effective Date, the Guarantees and the Liens created pursuant to the Security
Documents for the benefit of the Secured Parties continue to be in full force
and effect on a continuous basis and (B) affirms, acknowledges and confirms all
of its obligations and liabilities under the Credit Agreement and each other
Loan Document to which it is a party, in each case after giving effect to this
First Amendment, all as provided in such Loan Documents, and acknowledges and
agrees that such obligations and liabilities continue in full force and effect
on a continuous basis in respect of, and to secure, the Obligations under the
Credit Agreement and the other Loan Documents, in each case after giving effect
to this First Amendment.
(d) On and after the First Amendment Effective Date, each reference in the
Credit Agreement (as amended by this First Amendment) to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this First Amendment, and this First Amendment and the Credit Agreement as
amended by this First Amendment shall be read together and construed as a single
instrument.
(e) Nothing herein shall be deemed to entitle the Borrower, Holdings nor the
other Guarantors to a further consent to, or a further waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement as amended by this
First Amendment or any other Loan Document in similar or different
circumstances.
SECTION 5. Amendments; Severability.
(a) This First Amendment may not be amended nor may any provision hereof be
waived except in accordance with the provisions of Section 11.02 of the Credit
Agreement. By its signature below written, each Lender authorizes and directs
the Administrative Agent to execute and deliver this First Amendment.
(b) To the extent any provision of this First Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this First Amendment in any
jurisdiction.
SECTION 6. Governing Law; Waiver of Jury Trial; Jurisdiction.  THIS FIRST
AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING
TO THIS FIRST AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE
STATE OF NEW YORK.  The provisions of Sections 11.09(b), 11.09(c), 11.09(d) and
11.10 of the Credit Agreement as amended by this First Amendment are
incorporated herein by reference, mutatis mutandis.
SECTION 7. Headings.  Section headings in First Amendment are included herein
for convenience of reference only, are not part of this First Amendment and are
not to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.
SECTION 8. Counterparts.  This First Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person. 
Each party confirms that the use of electronic signatures to execute the
documents in question is a legally valid and binding method of execution. Each
party also confirms that the use of a digital signing platform is a legally
valid and binding method of execution. Each party confirms that this method of
signature is as conclusive of its intention to be bound by the documents in
question as if signed by manuscript signature.
[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 
HOLDINGS:
 
INTERNATIONAL SEAWAYS, INC.
         
By:
/s/ James D. Small III
   
Name:
James D. Small III
   
Title:
Chief Administrative Officer, Senior Vice President, Secretary and General
Counsel
     
BORROWER:
 
INTERNATIONAL SEAWAYS OPERATING CORPORATION
     
By:
/s/ James D. Small III
   
Name:
James D. Small III
   
Title:
Senior Vice President & Secretary






--------------------------------------------------------------------------------

 
GUARANTORS:
 
1372 TANKER CORPORATION
 
AMALIA PRODUCT CORPORATION
 
ATHENS PRODUCT TANKER CORPORATION
 
BATANGAS TANKER CORPORATION
 
CABO HELLAS LIMITED
 
CARL PRODUCT CORPORATION
 
FRONT PRESIDENT INC.
 
GOLDMAR LIMITED
HATTERAS TANKER CORPORATION
 
JADEMAR LIMITED
 
KYTHNOS CHARTERING CORPORATION
 
LEYTE PRODUCT TANKER CORPORATION
 
MAPLE TANKER CORPORATION
 
MILOS PRODUCT TANKER CORPORATION
 
MINDANAO TANKER CORPORATION
 
MONTAUK TANKER CORPORATION
OAK TANKER CORPORATION
 
OVERSEAS SHIPPING (GR) LTD.
 
REYMAR LIMITED
 
ROSALYN TANKER CORPORATION
 
ROSEMAR LIMITED
 
RUBYMAR LIMITED
 
SAMAR PRODUCT TANKER CORPORATION
 
SEAWAYS SHIPPING CORPORATION
 
SECOND KATSURA TANKER CORPORATION
 
SILVERMAR LIMITED
 
SKOPELOS PRODUCT TANKER CORPORATION
 
TOKYO TRANSPORT CORP.
         
By:
/s/ James D. Small III
   
Name:
James D. Small III
   
Title:
Vice President & Secretary






--------------------------------------------------------------------------------

 
NORDEA BANK ABP, NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Security Trustee and a Lender
     
By:
/s/ Martin Lunder
   
Name:
Martin Lunder
   
Title:
Managing Director
       
By:
/s/ Henrik M. Steffensen
   
Name:
Henrik M. Steffensen
   
Title:
EVP












--------------------------------------------------------------------------------

 
ABN AMRO CAPITAL USA LLC, as a Lender
     
By:
/s/ Maria Fahey
   
Name:
Maria Fahey
   
Title:
Director
       
By:
/s/ Amit Wynalda
   
Name:
Amit Wynalda
   
Title:
Executive Director






--------------------------------------------------------------------------------

 
CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Lender
     
By:
/s/ Georgios Gkanasoulis
   
Name:
Georgios Gkanasoulis
   
Title:
Director
       
By:
/s/ Manon Didier
   
Name:
Manon Didier
   
Title:
Vice President




--------------------------------------------------------------------------------

 
DNB CAPITAL LLC, as a Lender
     
By:
/s/ Samantha Stone
   
Name:
Samantha Stone
   
Title:
Vice President
       
By:
/s/ Ahelia Singh
   
Name:
Ahelia Singh
   
Title:
Assistant Vice President






--------------------------------------------------------------------------------




 
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as a Lender
     
By:
/s/ Arne Juell-Skielse
   
Name:
Arne Juell-Skielse
   
Title:
         
By:
/s/ Olof Kajerdt
   
Name:
Olof Kajerdt
   
Title:
 




--------------------------------------------------------------------------------

 
BNP PARIBAS, as a Lender
     
By:
/s/ Eric Dulcire
   
Name:
Eric Dulcire
   
Title:
Managing Director
       
By:
/s/ Pierre Frachon
   
Name:
Pierre Frachon
   
Title:
Managing Director




--------------------------------------------------------------------------------

 
DANISH SHIP FINANCE A/S, as a Lender
     
By:
/s/ Michael Frisch
   
Name:
Michael Frisch
   
Title:
CCO
       
By:
/s/ Brian D. Kristiansen
   
Name:
Brian D. Kristiansen
   
Title:
SLM




